Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.
Claims 1-17 have been examined.
Claims 18-21 are withdrawn from consideration as drawn to a non-elected invention.

Election/Restrictions
Applicant’s election of Group I, claims 1-16 in the reply filed on 2/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Skillingstad et al. US 2016/0091943 (Skillingstad) in view of Ingraham et al. US 2016/0084075 (Ingraham).

Claim 1.
Skillingstad teaches:
A fluid control system comprising: a fluid control device configured to be connected to at least one of two casing elements in a well, FIG 1, [0015] teaches well system 20, in a well casing 26, , 
for controlling a fluid flow between a bore of the fluid control device and a zone located outside the casing elements; [0016] teaches  For example, individual inflow control devices 32 may control flow from the surrounding well zones 30 and into tubular structure 26, e.g. production tubing. Each of the illustrated tools 32 comprises an actuatable component 34, e.g. a sliding sleeve;
and a tracer material located within an inner chamber of a body of the fluid control device, [0017] teaches tracer 38, located inside a tracer container (36); 
the tracer material being uniquely associated with the fluid control device, [0018] teaches  Well system 20 may be set up so that during installation each tracer element 36 comprises a unique tracer material 38 relative to the other tracer elements 36. For example, the tracer element 36 associated with the first or most distal well tool 32 is unique in that it comprises a unique tracer material 38. Release and detection of the unique tracer material 38 indicates actuation of that specific, most distal well tool 32; 
wherein the fluid control device is configured to release, when activated, the tracer material out of the inner chamber, [0018].
Skillingstad clearly teaches a fluid control device comprising ports having the capability of an inflow and outflow where the tracer is attached to the fluid control device by a second chamber and movement of the actuator is not clear what structure Skillingstad teaches when Skillingstad teaches an actuatable component 34, e.g. a sliding sleeve that comprises a tracer material and movement thereof causes the tracer container to rupture and release a tracer. It cannot be specifically determined whether or not Skillingstad contemplated as part of his tool where the sliding sleeve moves over one port to another thereby opening and closing a port. Ingraham teaches this structure, see FIG 8A, 8B and [0080]. Tracers and their use are taught in [0103]. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Skillingstad and combine the structure taught by Ingraham with a reasonable expectation of success because Skillingstad gives the basic teaching of how to use and deploy tracers using a sliding sleeve in a fluid control device but is only general as to what other tool specifics incorporating his sliding sleeve shall have but Ingraham provides such a complete fluid control device incorporating a sliding sleeve so the modification is a mere combination of two known mechanical devices used for the same purpose in the same way to accomplish the same result. 

Claim  2.
Skillingstad teaches:
wherein the fluid control device is a valve and the casing elements form (a) either a casing of the well, and the zone is a geological formation or (b) a tubing located inside the casing of the well, and the zone is an annulus formed between the tubing and the casing, the term “valve” imparts no structure. Applicant’s specification supports the structure that the fluid control device is capable of opening and closing, which is the function of a valve. [0002] teaches that the inflow control devices considered therein are capable of selective opening and closing. 

Claim 3. 
Skillingstad teaches:
the body that extends along a longitudinal axis X, the body having the bore; a port formed to extend radially through the body and to achieve the fluid flow between the zone and the bore; and an inner sleeve located within the body and configured to close the port to prevent the fluid flow between the zone and the bore. This structure describes a typical inflow control device, taught in [0016]. 

Claim 4. 
Skillingstad teaches:
further comprising: an actuating mechanism configured to actuate the inner sleeve to open or close the port relative to the bore, [0016] teaches inner sleeve that is an actuatable component, 32, FIG 1. 

Claim 8:
Skillingstad as modified by Ingraham teach:
wherein the tracer material is placed in a containment vessel, and the containment vessel is located in the inner chamber, which is defined only by the inner sleeve and the body.  

Claim 9:
Skillingstad teaches:
further comprising: a puncturing member located in the inner chamber and the puncturing member is configured to puncture the containment vessel when the inner sleeve is actuated.  See FIG 3, 54 is a puncturing mechanism. [0013] teaches puncturing the tracer element

Claim 10. 
Skillingstad teaches:
A fluid control device comprising: a body extending along a longitudinal axis X, the body having a bore; 3 a port formed to extend radially through the body; an inner sleeve located within the body and configured to close the port to prevent fluid communication between the port and the bore; this structure describes a typical inflow control device, Skillingstad uses these “tools” as is described taught in [0016]; [0019] with reference to FIG 2, 3 and 4, teaches the tracer element 36 and material 38 may be within a recess 48 of the well tool;
 an actuation mechanism configured to actuate the inner sleeve to open or close the port relative to the bore; and a tracer material located within an inner chamber of the body, wherein the tracer material is released out of the inner chamber only when the inner sleeve is actuated; [0018].

Skillingstad clearly teaches a fluid control device comprising ports having the capability of an inflow and outflow where the tracer is attached to the fluid control device by a second chamber and movement of the actuator is not clear what structure Skillingstad teaches when Skillingstad teaches an actuatable component 34, e.g. a sliding sleeve that comprises a tracer material and movement thereof causes the tracer container to rupture and release a tracer. It cannot be specifically determined whether or not Skillingstad contemplated as part of his tool where the sliding sleeve moves over one port to another thereby opening and closing a port. Ingraham teaches this structure, see FIG 8A, 8B and [0080]. Tracers and their use are taught in [0103]. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Skillingstad and combine the structure taught by Ingraham with a reasonable expectation of success because Skillingstad gives the basic teaching of how to use and deploy tracers using a sliding sleeve in a fluid control device but is only general as to what other tool specifics incorporating his sliding sleeve shall have but Ingraham provides such a complete fluid control device incorporating a sliding sleeve so the modification is a mere combination of two known mechanical devices used for the same purpose in the same way to accomplish the same result. 

Claim 11. 
Skillingstad teaches:
A fluid control system comprising: a fluid control device configured to be connected to at least one of two casing elements in a well; FIG 1, [0015] teaches well system 20, in a well casing 26,
 for controlling a fluid flow between a bore of the fluid control device and a zone outside the casing elements; [0016] teaches  For example, individual inflow control devices 32 may control flow from the surrounding well zones 30 and into tubular structure 26, e.g. production tubing. Each of the illustrated tools 32 comprises an actuatable component 34, e.g. a sliding sleeve;
and a tracer material located within a moving sleeve of the fluid control device, wherein the tracer material is uniquely associated with the fluid control device, and the tracer material is released from the moving sleeve when the moving sleeve is activated;  Well system 20 may be set up so that during installation each tracer element 36 comprises a unique tracer material 38 relative to the other tracer elements 36. For example, the tracer element 36 associated with the first or most distal well tool 32 is unique in that it comprises a unique tracer material 38. Release and detection of the unique tracer material 38 indicates actuation of that specific, most distal well tool 32, also see [0018], 
Skillingstad clearly teaches a fluid control device comprising ports having the capability of an inflow and outflow where the tracer is attached to the fluid control device by a second chamber and movement of the actuator is not clear what structure Skillingstad teaches when Skillingstad teaches an actuatable component 34, e.g. a sliding sleeve that comprises a tracer material and movement thereof causes the tracer container to rupture and release a tracer. It cannot be specifically determined whether or not Skillingstad contemplated as part of his tool where the sliding sleeve moves over one port to another thereby opening and closing a port. Ingraham teaches this structure, see FIG 8A, 8B and [0080]. Tracers and their use are taught in [0103]. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Skillingstad and combine the structure taught by Ingraham with a reasonable expectation of success because Skillingstad gives the basic teaching of how to use and deploy tracers using a sliding sleeve in a fluid control device but is only general as to what other tool specifics incorporating his sliding sleeve shall have but Ingraham provides such a complete fluid control device incorporating a sliding sleeve so the modification is a mere combination of two known mechanical devices used for the same purpose in the same way to accomplish the same result. 

Claim 12. 
Skillingstad teaches:
wherein the fluid control device is a valve and the casing elements form either (a) a casing of the well, and the zone is a geological formation or (b) a tubing located inside the casing of the well, and the zone is an annulus formed between the tubing and the casing. the term “valve” imparts no structure. Applicant’s specification supports the structure that the fluid control device is capable of opening and closing, which is the function of a valve. [0002] teaches that the inflow control devices considered therein are capable of selective opening and closing.

 Claim 13. 
Skillingstad teaches:
wherein the fluid control device comprises: a body that extends along a longitudinal axis X, the body having the bore; a port formed to extend radially through the body and to achieve the fluid flow 4between the zone and the bore; and the inner sleeve located within the body; This structure describes a typical inflow control device, taught in [0016]; 
and configured to have a chamber that holds the tracer material, FIG 2 shows tracer 38
the inner sleeve being configured to close the port, [0019] teaches he tracer material 38 may be slidably positioned within a recess 48 formed within the well tool 32. 
when the chamber is not aligned with the port, to prevent the fluid flow between the zone and the bore, 
 wherein the inner sleeve defines with the body first and second internal chambers, and the inner sleeve separates the first internal chamber from the second internal chamber.  
Skillingstad clearly teaches a fluid control device comprising ports having the capability of an inflow and outflow where the tracer is attached to the fluid control device by a second chamber and movement of the actut is not clear what structure Skillingstad teaches when Skillingstad teaches an actuatable component 34, e.g. a sliding sleeve that comprises a tracer material and movement thereof causes the tracer container to rupture and release a tracer. It cannot be specifically determined whether or not Skillingstad contemplated as part of his tool where the sliding sleeve moves over one port to another thereby opening and closing a port. Ingraham teaches this structure, see FIG 8A, 8B and [0080]. Tracers and their use are taught in [0103]. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Skillingstad and combine the structure taught by Ingraham with a reasonable expectation of success because Skillingstad gives the basic teaching of how to use and deploy tracers using a sliding sleeve in a fluid control device but is only general as to what other tool specifics incorporating his sliding sleeve shall have but Ingraham provides such a complete fluid control device incorporating a sliding sleeve so the modification is a mere combination of two known mechanical devices used for the same purpose in the same way to accomplish the same result. 

Claim 14.
Skillingstad teaches:
further comprising: an actuating mechanism configured to actuate the inner sleeve to open or close the port relative to the bore.  
[0016] teaches inner sleeve that is an actuatable component, 32, FIG 1. 

Claim 15. 
Skillingstad does not teach:
wherein the actuating mechanism comprises: a conduit fluidly connected to the bore and the first chamber; and a burst disc that obstructs an end of the conduit and the burst disc is directly exposed to a fluid well in the bore.  
Ingraham discloses this structure and teaches burst discs are suitable actuators for the tracer held materials. The motivation for modifying Sskillingstad with Ingraham is set forth above. 

Claim 16. 
Skillingstad teaches:
wherein the tracer material is located in the first chamber, see FIG 2, 38

Claim 17. 
Skillingstad teaches:
wherein the tracer material is placed in a containment vessel, and the containment vessel is located in the first chamber, see FIG 2, 58.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Skillingstad et al. US 2016/0091943 (Skillingstad) in view of Ingraham et al. US 2016/0084075 (Ingraham) as set forth above and further in view of Tajallipour et al. US PG 2021/0115767 (Tajallipour).

Claim 5. 
Skillingstad as modified by Ingraham do not teach:
wherein the actuating mechanism comprises a controller, a battery, a pressure switch, a dump valve, and a conduit fluidly connected to the dump valve. 
Tajallipour teaches computer control devices for fluid control devices comprising the claimed components, see abstract, [0075] and [0046].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use the computer controlled actuating mechanism of Tajallipour with the fluid control device of Skillingstad to; take advantage of the economic benefits of automation.

Claim 5:
Skillingstad as modified by Ingraham teach:
wherein the inner sleeve and the body define first and second chambers, and the conduit is fluidly connected to the first chamber.  

Claim 7. 
Skillingstad as modified by Ingraham teach:
wherein the inner chamber is defined only by the inner sleeve and the body. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2019138108 teaches tools for depositing tracers in oil wells using timing mechanism to pierce the isolation membrane releasing functionalized nanoparticles into a geological formation, see [0212]. 
US 20100108148 teaches, FIG 10 and 11, tracer chambers in inflow control devices, see [0040]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674